—Appeal by the defendant from a judgment of the County Court, Dutchess County (Marlow, J.), rendered February 1, 1999, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
*602Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish that he committed the crime for which he was convicted is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see People v Gaimari, 176 NY 84). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see People v Garafolo, 44 AD2d 86). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Florio, J.P., S. Miller, Schmidt and Cozier, JJ., concur.